Title: From Thomas Jefferson to John Wayles Eppes, 29 July 1820
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello
July 29.20.
In my letter of June 30. I informed you I would write to Dr Cooper for information as to the state and expences of education at Columbia S.C. I will quote his answer in his own words. ‘I am not fully prepared to answer your queries as to the expence of education at the S. Carolina college. but I have always understood it was very cheap, no exceeding 250.D. for the session of nine months. the particulars I do not know. boarding in college is I believe 3½D per week paid in advance. there is a tutor in Rhetoric and Metaphysics, one in logic, & ethics, a classical tutor, a teacher of mathematics, natural philosophy & astronomy, who I believe will be mr Nulty. and a teacher of Chemistry. the principal, Dr Maxey is dead and I am in hopes mr Stephen Elliott of  Charleston will succeed him. if they send for a person from New England, as the fashion is, I shall be strongly inclined to resign. I greatly dislike this combination of character which promises little better than a mixture of cunning, sciolism, canting and bigotry.’ so far Dr Cooper. Mr Correa, who is now here, informs me that mr Elliott is the first character in the US. for botany & Natural history; and I have the best information that Nulty is next to Bowditch as a mathematician. here then is exactly what we want for Francis. Cooper for chemistry & geology, Nulty for nat. philos, astronomy, mathematics, Elliott for Botany & Nat history, and a school of Rhetoric. there can be nothing equal to this in the US. it is believed that Stack will quit in October, and the Columbia session commences I believe in that month. and within a 12 month from that time our university will open, if the legislature does what is expected. the society at Columbia is said to be not numerous, but polite, liberal and good; a mixture of Virginians and S. Carolinians. there is a teacher of languages, mathematics Et come to this neighborhood and established half a dozen miles from here. he is from Edingburgh, but as yet I know nothing of him. but Genl Cocke has established a seminary at his house opposite New Canton, where he has a professor of classics, Richardson, said to be a good one, a teacher of Mathematics and a 3d of Modern languages. there can be no doubt it will be correctly conducted under the General’s controul, and I think it is probably the best and safest for young pupils, now in the state. it would probably be a desirable one for your younger sons.One of the propositions in your letter of the 8th inst. is so exactly suited to my situation and feelings on the subject of the negroes for Francis, that I cannot hesitate a moment to accede to it. it is that which proposes to loan me the stock you mean to lay out in this way, to be paid for two years hence in negroes, without having moved them at all from their present settlements. in this way they will continue undisturbed where they always have been, without separation from their families, and pass with the ground they stand on, without being sensible of the transition from one master to another. the benefit of the intermediate loan too will be a present and great relief to me, from the pressure of debts which 2. or 3. years of short crops & short prices have accumulated, and for which the distress of the times occasions those to whom they are due to be very importunate. I accept it therefore willingly, and undertake that any sum [as 6000.D. for instance] with it’s interest, shall be paid for two years hence in negroes from my Bedford estate, to be fairly chosen and valued by disinterested persons, of men, women & children in the usual proportions, excluding superanneration. I think this much better too for Francis, for were they all to be present laborers, without young ones to come on in succession, he would be apt, as most of us would to look on that as his regular sum of labor and income, and fix his habitual expences by that standard, without considering that his standard would be lessening by the progressing ages and deaths of his laborers, leaving no successors to supply their places. and I have observed that young negroes from 12. or 13. years of age, and women also, are of real value in the farm, where there is abundance to be done of what they can do, and which otherwise would employ men. this arrangement has the further advantage that by two years hence  property will have settled down to the value it is to hold hereafter; whereas value at this time is totally unsettled, and so much a matter of guess-work, that no two judgments fix in the same notch, and not often in sight of one another.I will add an assurance that I shall carry into the execution of this transaction all the disinterested affection and anxiety for Francis, which you could yourself. your answer therefore may close this agreement finally on your part, as this letter is meant to do on mine; and if it is given immediately, it will reach me here before my departure for Bedford, which will be within a fortnight or a little over, and in that case I may probably take Millbrook in my way. Francis is here and in perfect health; Wayles is here also just relieved from a fever of some days. we all join in salutations to mrs Eppes and family and in affectionate respects to yourself.Th: JeffersonP.S. since writing this Francis tells me his brothers are but 6. or 8. years old. the Bremo Seminary recieves none under ten.